TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 15, 2014



                                     NO. 03-11-00628-CR


                               Kelly James McCarty, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.